UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-150952 China Media Inc. (Exact name of registrant as specified in its charter) Nevada 46-0521269 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 12/F, Block D, Chang An Guo Ji No. 88 Nan Guan Zheng Street Beilin District, Xi'an City, Shaan'xi Province China - 710068 (Address of principal executive offices) (86) 298765-1114 (Registrants telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was require to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesoNo þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Large accelerated fileroAccelerated fileroNon-accelerated filer oSmaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ APPLICABLE ONLY TO CORPORATE ISSUERS As of November 12, 2010, the registrant had39,750,000 shares of common stock outstanding. Table of Contents PART I – FINANCIAL INFORMATION 2 Item 1. Financial Statements 2 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk 5 Item 4. Controls and Procedures 5 PART II – OTHER INFORMATION 6 Item 1. Legal Proceedings 6 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 6 Item 3. Defaults Upon Senior Securities 6 Item 4. Submission of Matters to a Vote of Security Holders 6 Item 5. Other Information 6 Item 6. Exhibits 6 SIGNATURES 7 1 PART I- FINANCIAL INFORMATION Item 1. Financial Statements The unaudited interim consolidated financial statements of China Media Inc. (the “Company”, “China Media”, “we”, “our”, “us”) follow. All currency references in this report are to U.S. dollars unless otherwise noted. China Media Inc. September 30, 2010 (Unaudited) Financial Statement Index Consolidated Balance Sheets as of September 30, 2010 and June 30, 2010 (Unaudited) F-1 Consolidated Statements of Operations for the threemonths ended September30, 2010 and 2009 (Unaudited) F-2 Consolidated Statements of Cash Flows for the three months ended September 30, 2010 and 2009 (Unaudited) F-3 Notes to the Consolidated Financial Statements (Unaudited) F-4 2 CHINA MEDIA, INC. Consolidated Balance Sheets September 30, 2010 (Unaudited) September 30, 2010 June 30, 2010 Assets Current assets Cash $ $ Accounts receivable, net of allowance of $36,399 at September 30 and June 30, 2010 Total current assets Fixed assets, net Intangible assets, net Film costs Other Assets Total assets $ $ Liabilities and Stockholders' Equity Current liabilities Accounts payable $ $ Accrued liabilities Short term debt Due to related parties Deferred revenue - Total current liabilities Stockholders' equity Common stock, $0.00001 par value, 180,000,000 shares authorized; 39,750,000 and 39,750,000 shares issued and outstanding, respectively Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Total China Media Inc.'s stockholders' equity Non-controlling interest - Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these financial statements. F-1 CHINA MEDIA INC. Consolidated Statements of Operations (Unaudited) Three Months Ended September 30, Selling, general and administrative Depreciation and amortization expense Total operating expenses ) ) Other income (expense) Interest income Government subsidies/grants - Interest expense - Net income (loss) before income taxes ) ) Income taxes 97 - Net income (loss) ) ) Less: Net income (loss) attributable to non-controlling interest Net income (loss) attributable to China Media Inc. $ ) $ ) Other Comprehensive Income (loss) Net income (loss) ) ) Foreign currency translation gain(loss) ) Comprehensive Income (loss) ) Less: Comprehensive income attributable to non-controlling interest ) Comprehensive income (loss) attributable to China Media Inc. $ $ ) Net Income (loss) per common share, basic and diluted $ ) $ ) Weighted average number of shares outstanding- basic and diluted The accompanying notes are an integral part of these financial statements F-2 CHINA MEDIA INC. Consolidated Statements of Cash Flows (Unaudited) Three Months Ended September 30, CASH FLOWS OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by Operating activities: Contributed rent Amortization expense Depreciation expense Changes in operating assets and liabilities: Accounts receivable Accounts payable ) 61 Accrued liabilities ) Deferred Revenue - Net cash provided by (used in) operating activities of operations ) CASH FLOW INVESTING ACTIVITIES Cash paid for purchase of fixed asset - Cash paid for other assets ) - Loans made to others - ) Net cash used in investing activities ) ) CASH FLOW FINANCING ACTIVITIES Payments to (Proceeds from) due to related parties ) Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash ) NET CHANGE IN CASH ) CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ SUPPLEMENTAL INFORMATION: Interest paid $
